UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period :	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: The Putnam Fund for Growth and Income Annual report 10 | 31 | 16 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 8 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 15 Trustee approval of management contract 16 Financial statements 21 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees December 9, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Performance history as of 10/31/16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 8–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Value Index, and the fund’s Lipper peer group were introduced on 12/31/78 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/16. See above and pages 8–10 for additional fund performance information. Index descriptions can be found on page 13. 2 The Putnam Fund for Growth and Income Interview with your fund’s portfolio manager Darren has a B.A. from Hartwick College. He joined Putnam in 1999 and has been in the investment industry since 1996. In addition to Darren Jaroch, your fund is managed by Assistant Portfolio Manager Walter D. Scully, CPA. Walter has an M.B.A. from the University of Chicago Booth School of Business and a B.S. from the Ohio State University. He has been in the investment industry since he joined Putnam in 1996. Darren, could you tell us about the investing environment for the 12-month reporting period ended October31, 2016? In the early months of the period, which began in November2015, the U.S. stock market took investors on a turbulent ride. As the 2015 calendar year came to a close, U.S. stocks posted their weakest annual results since the global financial crisis. January and February2016 marked the worst-ever start to a year in terms of stock performance, as investors’ concern escalated over China’s slowing economy, and oil and commodity prices plummeted even further than they already had in 2015. We saw a tremendous amount of volatility, but I don’t believe conditions were nearly as bad as were being priced into the market. Companies began announcing earnings in the midst of all this and, not surprisingly, few of them delivered optimistic outlooks, which further contributed to the market’s downward spiral. After a low point in mid-February, stocks staged a remarkable rebound. As recession fears subsided and oil prices stabilized, turbulence eased and the S&P 500 Index gained 6.78% in March, marking its best monthly return in The Putnam Fund for Growth and Income 3 Allocations are shown as a percentage of the fund’s net assets as of 10/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 4The Putnam Fund for Growth and Income five months and the start of a relatively calm few months for the markets. In late June, however, market volatility spiked again, largely in response to the Brexit decision by United Kingdom voters to leave the European Union. U.S. stock prices plummeted more than 5% in the two days after the vote, followed by a dramatic three-day recovery. U.S. stocks continued to advance, but performance was weaker in the final two months of the reporting period, as uncertainty surrounding the November presidential election and the likelihood of a Federal Reserve interest-rate hike by year-end weighed on investor sentiment. How did the fund perform during the reporting period? The fund ended the period with a return of 2.40%, underperforming its benchmark, the Russell 1000 Value Index, which gained 6.37%, and the average return of 3.12% for funds in its Lipper peer group, Large-Cap Value Funds. It was a challenging environment for many of the value-style stocks in the fund’s portfolio. As interest rates remained low, stocks that benefit in a low-rate environment continued to perform well. These included so-called “bond proxies” — stocks that offer high yields and are favored by investors who are seeking income. We continued to believe these stocks were too expensive, and they were not a significant weighting in the portfolio. At the same time, the fund was focused on stocks in the financials sector on the expectation that they would benefit from rising interest rates. While that strategy did not pay off during this annual period, I believe financial stocks may represent an attractive investment opportunity in the months ahead, particularly if we see an interest-rate hike from the Federal Reserve. Could you provide some examples of stocks that helped performance relative to the benchmark during the period? Throughout the fund’s previous fiscal year ended October 31, 2015, many of the weakest-performing fund holdings were stocks of companies in the energy sector, as oil prices plummeted to historic lows. During this annual reporting period, however, we saw a sharp reversal in that trend. Stocks in the energy sector rebounded from the extraordinarily cheap levels we saw at the start of the period. One of the beneficiaries was the top contributor to fund performance for the period — Royal Dutch Shell, an independent oil and gas company. The fund’s investment in Computer Sciences, a global provider of information technology [IT] services, was also a notable contributor to fund returns for the period. A key factor in its stock price advance was the announcement that Computer Sciences would be merging with the IT services businesses of Hewlett-Packard Enterprise. We believe this is a positive development that provides Computer Sciences with the scale it needs to compete and succeed in the IT sector. Another performance highlight was the fund’s position in Microsoft. The technology company’s stock was lifted by better-than-expected earnings, and in late October, its share price reached an all-time high, due in large part to the success of Microsoft’s relatively new cloud computing business. Could you discuss some stocks that detracted from returns relative to the benchmark? Although many energy stocks helped fund performance for the annual reporting period, some notable detractors were from the energy sector. Examples include Calpine, a provider of electricity and natural gas, and Devon Energy, an oil exploration and production The Putnam Fund for Growth and Income5 company. For Devon, the negative impact on fund performance was due to the decision to trim the fund’s position in this stock before the recovery in oil prices. It is worth noting, however, that those assets were shifted into Pioneer Natural Resources, which was among the top contributors to performance for the period. Devon Energy was no longer held at the end of the period. Fund performance was also dampened by a position in Teva Pharmaceutical Industries, a global developer and marketer of specialty medicines. Teva stock, which was not part of the fund’s benchmark, struggled during the period due to increasing uncertainty about the growth potential of its generics business. In addition, one of the company’s key products, Copaxone, a multiple sclerosis drug, is facing patent challenges that could have a negative impact on Teva’s future growth potential. What role did derivatives play in the portfolio during the reporting period? Although derivative investments were not a significant part of the portfolio, they did affect performance during the period. Specifically, forward currency contracts, which were used to attempt to hedge foreign exchange risk, had a positive impact on performance. What is your overall view of the U.S. equity market, and where do you see opportunities in the months ahead? In our view, the U.S. stock market as a whole seems overvalued at this point. We have seen relatively low levels of volatility for stocks, but a number of issues could cause disruptions, including the aftermath of the U.S. presidential election and concerns about the impact of a new administration on markets and economic policies. Fortunately, I see significant opportunities in certain areas of the market, where I believe recent underperformance is unjustified. The most promising opportunities, in my view, are in cyclical sectors such as technology, consumer discretionary, and financials. My focus in this environment — and in all markets — is on companies that I believe are doing the right things fundamentally. I will continue with my intensive, bottom-up research, actively positioning the portfolio for what I believe will be a rebound in today’s undervalued stocks. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 The Putnam Fund for Growth and Income Thank you, Darren, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. The Putnam Fund for Growth and Income7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (11/6/57) Before sales charge 10.82% 46.16% 3.87% 73.62% 11.67% 14.10% 4.50% 2.40% After sales charge 10.71­ 37.75 3.25 63.64 10.35 7.54 2.45 –3.49 Class B (4/27/92) Before CDSC 10.66­ 37.57 3.24 67.26 10.84 11.60 3.73 1.66 After CDSC 10.66­ 37.57 3.24 65.26 10.57 8.60 2.79 –3.34 Class C (7/26/99) Before CDSC 9.99­ 35.61 3.09 67.23 10.83 11.60 3.73 1.64 After CDSC 9.99­ 35.61 3.09 67.23 10.83 11.60 3.73 0.64 Class M (5/1/95) Before sales charge 10.11­ 39.08 3.35 69.35 11.11 12.44 3.99 1.94 After sales charge 10.04­ 34.21 2.99 63.42 10.32 8.51 2.76 –1.62 Class R (1/21/03) Net asset value 10.54­ 42.58 3.61 71.54 11.40 13.26 4.24 2.19 Class R6 (7/2/12) Net asset value 10.94­ 50.98 4.21 77.10 12.11 15.51 4.92 2.81 Class Y (6/15/94) Net asset value 10.92­ 49.90 4.13 75.84 11.95 15.02 4.77 2.71 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 8 The Putnam Fund for Growth and Income Comparative index returns For periods ended 10/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Russell 1000 Value Index — † 68.37% 5.35% 86.75% 13.31% 24.53% 7.59% 6.37% Lipper Large-Cap Value Funds — † 57.72 4.58 73.25 11.58 18.85 5.90 3.12 category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year and 10-year periods ended 10/31/16, there were 491, 421, 376, and 262 funds, respectively, in this Lipper category. † The fund’s benchmark, the Russell 1000 Value Index, and the fund’s Lipper peer group were introduced on 12/31/78 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,757 and $13,561, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,421. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $14,258, $15,098 and $14,990, respectively. The Putnam Fund for Growth and Income 9 Fund price and distribution information For the 12-month period ended 10/31/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 4 4 4 4 4 4 4 Income $0.305 $0.155 $0.155 $0.203 $0.252 $0.385 $0.357 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 10/31/15 $20.48 $21.73 $20.10 $20.38 $20.30 $21.04 $20.37 $20.54 $20.52 10/31/16 20.65 21.91 20.27 20.55 20.48 21.22 20.55 20.71 20.70 Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Current rate (end of period) charge charge value value charge charge value value value Current dividend rate 1 1.07% 1.00% 0.30% 0.29% 0.53% 0.51% 0.84% 1.47% 1.33% Current 30-day SEC yield 2 N/A 1.24 0.57 0.57 N/A 0.79 1.07 1.68 1.57 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (11/6/57) Before sales charge 10.86% 52.13% 4.28% 97.83% 14.62% 19.95% 6.25% 11.26% After sales charge 10.74­ 43.38 3.67 86.46 13.27 13.05 4.17 4.86 Class B (4/27/92) Before CDSC 10.70­ 43.22 3.66 90.47 13.75 17.29 5.46 10.45 After CDSC 10.70­ 43.22 3.66 88.47 13.51 14.29 4.55 5.45 Class C (7/26/99) Before CDSC 10.02­ 41.11 3.50 90.40 13.75 17.28 5.46 10.47 After CDSC 10.02­ 41.11 3.50 90.40 13.75 17.28 5.46 9.47 Class M (5/1/95) Before sales charge 10.14­ 44.67 3.76 92.83 14.03 18.13 5.71 10.72 After sales charge 10.08­ 39.60 3.39 86.08 13.22 13.99 4.46 6.85 Class R (1/21/03) Net asset value 10.58­ 48.36 4.02 95.25 14.32 19.03 5.98 11.02 Class R6 (7/2/12) Net asset value 10.97­ 57.13 4.62 101.72 15.07 21.41 6.68 11.73 Class Y (6/15/94) Net asset value 10.96­ 55.94 4.54 100.19 14.89 20.84 6.51 11.52 See the discussion following the fund performance table on page 8 for information about the calculation of fund performance. 10 The Putnam Fund for Growth and Income Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 0.94% 1.69% 1.69% 1.44% 1.19% 0.55% 0.69% Annualized expense ratio for the six-month period ended 10/31/16 * 0.95% 1.70% 1.70% 1.45% 1.20% 0.56% 0.70% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 5/1/16 to 10/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $4.87 $8.69 $8.69 $7.42 $6.14 $2.87 $3.59 Ending value (after expenses) $1,038.10 $1,034.30 $1,034.40 $1,035.70 $1,036.80 $1,040.10 $1,039.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. The Putnam Fund for Growth and Income 11 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 10/31/16, use the following calculation method. To find the value of your investment on 5/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $4.82 $8.62 $8.62 $7.35 $6.09 $2.85 $3.56 Ending value (after expenses) $1,020.36 $1,016.59 $1,016.59 $1,017.85 $1,019.10 $1,022.32 $1,021.62 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 The Putnam Fund for Growth and Income Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell® is a trademark of Frank Russell Company. The Putnam Fund for Growth and Income 13 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 The Putnam Fund for Growth and Income Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. The Putnam Fund for Growth and Income 15 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny 16 The Putnam Fund for Growth and Income in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least February 28, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends The Putnam Fund for Growth and Income 17 in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, 18 The Putnam Fund for Growth and Income comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Large-Cap Value Funds) for the one-year, three-­year and five-year periods ended December 31, 2015 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 513, 455 and 409 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was due in significant part to security selection within the utilities and energy sectors. The Trustees also considered Putnam Management’s view that the fund’s performance in 2015 was attributable to the fund’s relative emphasis on investing in securities that the fund’s portfolio manager believed were undervalued by the market, which detracted from the fund’s performance at a time when value-based investment strategies generally underperformed growth-based investment strategies. The Trustees considered that Putnam Management remained confident in the fund’s portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-­dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Putnam Fund for Growth and Income 19 Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 20 The Putnam Fund for Growth and Income Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. The Putnam Fund for Growth and Income 21 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of The Putnam Fund for Growth and Income: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The Putnam Fund for Growth and Income (the “fund”) at October 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at October 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 9, 2016 22 The Putnam Fund for Growth and Income The fund’s portfolio 10/31/16 COMMON STOCKS (96.2%)* Shares Value Aerospace and defense (4.8%) Airbus Group SE (France) 494,999 $29,424,313 Embraer SA ADR (Brazil) 311,000 6,652,290 General Dynamics Corp. 295,300 44,513,522 L-3 Communications Holdings, Inc. 170,900 23,403,046 Northrop Grumman Corp. 281,100 64,371,900 Raytheon Co. 209,100 28,565,151 United Technologies Corp. 283,000 28,922,600 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 309,200 33,319,392 Airlines (0.5%) Southwest Airlines Co. 631,600 25,295,580 Auto components (0.1%) Adient PLC (Ireland) † 102,887 4,682,387 Automobiles (0.1%) General Motors Co. 218,400 6,901,440 Banks (12.2%) Bank of America Corp. 7,762,694 128,084,451 Citigroup, Inc. 2,380,680 117,010,422 JPMorgan Chase & Co. 2,652,346 183,701,484 Wells Fargo & Co. 3,116,779 143,403,002 Beverages (2.6%) Dr. Pepper Snapple Group, Inc. 324,400 28,479,076 Molson Coors Brewing Co. Class B 266,000 27,613,460 PepsiCo, Inc. 595,500 63,837,600 Biotechnology (0.5%) Gilead Sciences, Inc. 338,800 24,945,844 Building products (0.9%) Johnson Controls International PLC 1,028,878 41,484,361 Capital markets (4.7%) AllianceBernstein Holding LP 573,400 12,500,120 Charles Schwab Corp. (The) 1,099,100 34,841,470 Goldman Sachs Group, Inc. (The) 239,193 42,633,760 KKR & Co. LP 2,544,896 36,112,074 Morgan Stanley 1,575,600 52,892,892 State Street Corp. 567,200 39,823,112 Chemicals (3.5%) Air Products & Chemicals, Inc. 142,300 18,985,666 Axalta Coating Systems, Ltd. † 558,497 14,029,445 The Putnam Fund for Growth and Income 23 COMMON STOCKS (96.2%)* cont. Shares Value Chemicals cont. CF Industries Holdings, Inc. 885,000 $21,248,850 Dow Chemical Co. (The) S 636,200 34,233,922 E.I. du Pont de Nemours & Co. 468,500 32,228,115 Ingevity Corp. † 279,000 11,550,600 Monsanto Co. 208,300 20,990,391 Symrise AG (Germany) 123,142 8,450,050 Commercial services and supplies (0.2%) Stericycle, Inc. † 127,300 10,195,457 Communications equipment (1.9%) Cisco Systems, Inc. 2,967,457 91,041,581 Consumer finance (1.2%) Capital One Financial Corp. 327,500 24,248,100 Synchrony Financial 1,048,900 29,988,051 Containers and packaging (0.7%) Ball Corp. 344,400 26,542,908 Graphic Packaging Holding Co. 568,200 7,102,500 Distributors (0.3%) LKQ Corp. † 398,000 12,847,440 Diversified financial services (0.2%) Gores Holdings, Inc. Class A † S 696,300 7,930,857 Diversified telecommunication services (1.3%) AT&T, Inc. S 1,703,400 62,668,086 Electric utilities (2.2%) American Electric Power Co., Inc. 269,000 17,441,960 Edison International 239,800 17,620,504 Exelon Corp. 1,413,000 48,140,910 PG&E Corp. 325,400 20,213,848 Energy equipment and services (1.6%) Halliburton Co. 856,300 39,389,800 Schlumberger, Ltd. 444,339 34,760,640 Equity real estate investment trusts (REITs) (1.0%) American Tower Corp. 141,400 16,570,666 Gaming and Leisure Properties, Inc. 872,508 28,644,438 Food and staples retail (1.7%) CVS Health Corp. 166,300 13,985,830 Kroger Co. (The) 814,400 25,230,112 Walgreens Boots Alliance, Inc. 515,800 42,672,134 24 The Putnam Fund for Growth and Income COMMON STOCKS (96.2%)* cont. Shares Value Food products (1.7%) JM Smucker Co. (The) 197,500 $25,933,725 Kraft Heinz Co. (The) 522,000 46,431,900 Mead Johnson Nutrition Co. 89,100 6,662,007 Health-care equipment and supplies (3.1%) Abbott Laboratories 450,600 17,681,544 Baxter International, Inc. 204,300 9,722,637 Becton Dickinson and Co. 231,000 38,787,210 C.R. Bard, Inc. 133,900 29,013,452 Danaher Corp. 248,500 19,519,675 Medtronic PLC 387,631 31,793,495 Health-care providers and services (0.8%) Cardinal Health, Inc. 173,800 11,938,322 Cigna Corp. 76,500 9,090,495 UnitedHealth Group, Inc. 104,200 14,726,586 Hotels, restaurants, and leisure (1.1%) Hilton Worldwide Holdings, Inc. 1,452,700 32,831,020 Penn National Gaming, Inc. † 1,562,736 20,206,176 Household durables (0.3%) PulteGroup, Inc. 651,900 12,125,340 Household products (0.8%) Colgate-Palmolive Co. 331,400 23,648,704 Procter & Gamble Co. (The) 158,874 13,790,263 Independent power and renewable electricity producers (1.3%) Calpine Corp. † 2,960,017 35,224,202 NRG Energy, Inc. 2,613,800 27,784,694 Industrial conglomerates (1.7%) General Electric Co. 1,457,420 42,410,922 Honeywell International, Inc. 338,800 37,159,584 Insurance (5.3%) American International Group, Inc. 1,533,125 94,593,813 Assured Guaranty, Ltd. 1,160,380 34,683,758 Chubb, Ltd. 230,300 29,248,100 Hartford Financial Services Group, Inc. (The) 1,060,400 46,774,244 MetLife, Inc. 414,487 19,464,310 Prudential PLC (United Kingdom) 1,487,020 24,289,415 Internet and direct marketing retail (—%) FabFurnish GmbH (acquired 8/2/13, cost $52) (Private) (Brazil) †ΔΔ
